DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Arguments, filed 09/08/22, have been fully considered. The previous Final Rejection mailed 07/12/22 is withdrawn.  See the PTO-90 mailed 10/24/11.  This Office action is NON-FINAL in response to Applicant’s Arguments submitted in the response on 09/08/22 and also in the Interview on 10/19/22. The amendment(s) submitted with the after final submission on 09/08/22 have been entered. 

Applicant’s arguments, filed 09/08/22, with respect to the rejection(s) of device claims 1, 4, 6, 8, 9, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. (US 2014/0316241) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “a dilution reservoir configured to deliver equal volumes of a diluted urine sample to each of the first control chamber and the first test chamber” and claim 15 to recite “a dilution reservoir configured to deliver equal volumes of a diluted urine sample to the first control chamber and each of the five test chambers”.  Applicant then argued that these features are not taught by the prior art Dobson et al. (US 2014/0316241).  The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Applicant’s arguments, filed 09/08/22, with respect to the rejection(s) of device claims 2, 7, 12, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. (US 2014/0316241) have been fully considered and are persuasive. Applicant has argued that Dobson teach not teach a method that includes a urine sample.  See page 2 of Applicant’s Remarks and also the Interview Summary mailed 10/19/22. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0315241) in view of Pfost (US 6,485,690). Dobson teaches a miniature device and method for detecting, identifying and quantifying microorganisms in a sample. The embodiments of the device most relevant to the instant claims are shown in Figures 5-13 and described in general in Paragraphs 0012-0167 and with respect to the Figures and Examples in Paragraphs 0182-0260.
Regarding claims 1, 4, 6 and 19 – As shown in Figures 5-7C, Dobson teaches a microdevice (40/50) comprising a substrate (26/56) having a plurality of chambers (28/58) that may be used as  control chambers, dilution chambers, or test chambers for determining the presence of the microorganism. The chambers each include a growth media, tetrazolium indicator (MTT), and selective agent. See Paragraphs 0195-0202. Dobson teaches the addition of a selective agent including an antibiotic in Paragraphs 0081 and 0097.  Dobson does not teach a dilution reservoir configured to deliver equal volumes of a diluted urine sample to each of the first control chamber and the first test chamber.  
Pfost teaches a system and device for processing samples.  The device is comprised of a plurality of stackable layers of microfluidic devices and well plates having various different processing functions.  The embodiments of the device most relevant to the instant device are shown in Figures 1-5 and 19-24A and described in columns 5-14.   The embodiments cited include a distribution layer.  In columns 12-13, Pfost teaches a distribution layer for delivering specific amounts of material to wells in an adjacent well layer.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the distribution plate from Pfost with the device of Dobson.  One of ordinary skill in the art at the time would add the distribution plate to automate the distribution of amounts of materials to an array of wells as taught by Pfost. 
Regarding claims 8 and 9 — Dobson teaches providing different selective agents or amounts of each material in Figure 5 and Paragraphs 0080-0081.

Claims 2, 7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0315241) in view of Elmore et al. (EP 0322591).  Dobson teaches a miniature device and method for detecting, identifying and quantifying microorganisms in a sample. The embodiments of the device most relevant to the instant claims are shown in Figures 5-13 and described in general in Paragraphs 0012-0167 and with respect to the Figures and Examples in Paragraphs 0182-0260.
Regarding claims 2 and 7 – As shown in Figures 5-7C, Dobson teaches a microdevice (40/50) comprising a substrate (26/56) having a plurality of chambers (28/58) that may be used as  control chamber s, dilution chambers, or test chambers for determining the presence of the microorganism. The chambers each include a growth media, tetrazolium indicator (MTT), and selective agent. See Paragraphs 0195-0202. Dobson teaches the addition of a selective agent including an antibiotic in Paragraphs 0081 and 0097.  Dobson teaches a method of providing a sample to a plurality of chambers having a growth media, tetrazolium indicator (MTT), and a selective agent; and then observing the results in Paragraphs 0141-0161, the Examples, and the claims. Dobson teaches adding a control composition in Paragraphs 0211, 0233, and 0234. Dobson recites the step of diluting the sample in Paragraphs 0060-0061. Dobson does not teach testing a urine sample. 
Elmore teaches methods and compositions for the detection of bacteria in specimen samples as well as a determination of antibiotic resistance. Elmore discloses a plurality of containers having at least a first control chamber, and a plurality of test chambers having growth media, a tetrazolium indicator, and a selective agent in the form of an antibiotic in Example 6 and the claims. Elmore recites a method of providing a sample to a plurality of chambers having a growth media, tetrazolium indicator (MTT), and a selective agent; and then observing the results at page 3, lines 1-21; Example 6; and the claims.  Elmore teaches testing urine samples to determine microbial invasion of any of the tissues in the urinary tract on page 2, lines 23-29 and page 5, lines 4-18. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to add the testing of urine samples to the method of Dobson. Dobson teaches testing samples of biological fluids and human tissue in Paragraphs 0014-0017 but does not specifically recite testing urine samples. One of ordinary skill in the art at the time would add the testing of urine samples in order to test for bacterial infection of urinary tract tissue as taught by Elmore. 
Regarding claim 12 – Dobson discloses observing a color change in Paragraphs 0069-0079 and 0105-0107. 
Regarding claim 13 – Dobson recites an incubation step in Paragraphs 0087 and 0146-0152. 

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2014/0315241) and Pfost (US 6,485,690), and further in view of Lowery, Jr. et al. (US 2019/0032104). Dobson and Pfost, as combined in Paragraphs 9-12 above, teach every element of claims 5, 10, and 15 except for the test chambers having ciprofloxacin, nitrofurantoin, pivmecillinam, trimethoprim, and cephalexin as the selective agent. Lowery teaches a device and method for screening for microorganisms. In Paragraphs 0036-0051, Lowery teaches a method of testing biological samples that includes the use of a wide variety of selective agents including a vast list of antibiotics such as ciprofloxacin, nitrofurantoin, pivmecillinam, trimethoprim, and cephalexin as the selective agent. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the additional different antibiotics from Lowery with the combined teachings of Dobson and Pfost. One of ordinary skill in the art at the time of the effective date of the invention would add the additional antibiotics to Dobson to screen for the additional and different selective agents taught by Lowery.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US
2014/0315241) and Pfost (US 6,485,690), and further in view of Vacic et al. (US 2018/0088141). Dobson and Pfost, as described in Paragraphs 9-12 above, teaches every element of claim 18 except for an incubation apparatus comprising multiple recesses for holding and incubating the microarray (40/50). Vacic teaches an automated antimicrobial screening system. The portions of the system most relevant to the instant claim are shown in Figures 1-4 and 6A-7C and described in Paragraphs 0066-0121. The system includes a loading device (drawer 300)for loading cartridges (701, 700), robotic transfer system (200) and an incubation subassembly (400). The incubation assembly is further shown in Figures 6A-7C and is comprised of a frame (410) having multiple depressions (chambers 414) for holding the cartridges during incubation. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the incubation device from Vacic with the combination of Dobson and Pfost. One of ordinary skill in the art at the time of the effective date of the invention would add the incubation device to Dobson in order to store and incubation the test devices as in Vacic. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                         October 21, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798